Gross & Esparza, P.L.L.C.
                                      106 South St. Mary's Street, Suite 260
                                            San Antonio, Texas 78205
                                              www.txmilitarylaw.com
                                                  (210)354-1919
                                                Fax:(210)354-1920

Michael C. Gross                                                                JOSEPH A. ESPARZA
BOARD CERTIFIED - CRIMINAL LAW                                                  BOARD CERTIFIED - CRIMINAL LAW
BOARD CERTIFIED - CRIMINAL APPELLATE LAW                                        TEXAS BOARD OF LEGAL SPECIALIZATION
TEXAS BOARD OF LEGAL SPECIALIZATION                                             BOARD CERTIFIED - CRIMINAL TRIAL ADVOCACY
BOARD CERTIFIED - CRIMINAL TRIAL ADVOCACY                                       NATIONAL BOARD OF TRIAL ADVOCACY
NATIONAL BOARD OF TRIAL ADVOCACY




                                                     March 10, 2015

Court of Criminal Appeals
P.O. Box 12308
Austin, Texas 78711

RE:      Notice of Filing of Affidavit in Support of Writ Application,
         Court of Criminal Appeals Cause No. WR-79, 471-01;
         Trial Court Cause No. 2006-CR-7994-W1 (226th Dist. Ct., Bexar County, Texas)

To Whom It May Concern:

       Enclosed please find our Notice of Filing of Affidavit in Support of Writ Application and
attached Affidavit ofKayla Schilling for filing in the above writ case. This new information is being
filed in further support ofthe writ application before the Court. Enclosed please also find a copy for
our file. Please file stamp the copy and return to our office in the self-addressed, stamped envelope.


      If you have any questions, you may contact our office at (210) 354-1919.



                                                     Sincerely



                                                       seph A. Esparza



       Enclosure/jae                                                       RECEIVED IN
                                                                         C0URT0FCRJWINAL APPEALS
                                                                               MAR 13 2015

                                                                          *&*Acosia,Clerk
                   IN THE COURT OF CRIMINAL APPEALS OF TEXAS


Ex Parte WILLIAM SCHILLING                         §
                                                   §            Cause No. WR-79, 471-01
                                                  §
APPLICANT                                         §

     NOTICE OF FILING OF AFFIDAVIT IN SUPPORT OF WRIT APPLICATION


TO THE HONORABLE JUSTICES OF SAID COURT:


       COMES NOW THE APPLICANT, WILLIAM SCHILLING, in the above styled and

numbered cause, and respectfully provides notice to this Honorable Court ofthe above filed, attached

affidavit (Exhibit 1):

1.       This affidavit is a statement from the Applicant's daughter who states generally that she had
denied any sexual abuse to CPS when the topic first came up and lived with her mother and her
mother's boyfriend at the time, ofwhom she was afraid. She notes that her mother used to strike her
and did make her share a bed with her boyfriend at the time. She witnessed the boyfriend physically
abuse her mother and kick their dog hard enough he required hospitalization. CPS removed her and
her siblings, Brittnee (sister), and Cody (brother), from her mother. She denies any sexual abuse
from her father, the Applicant. She also doubts and has never witnessed any sexual abuse of her
sister, the complainant, and Kayla was never a participant or victim in any sexual abuse.

2.       Kayla states in her affidavit that all of her testimony or statements regarding alleged abuse,
either in or out of court, were lies by her. She does not know why she lied back then about being
inappropriately touched by her father, but she did. The truth was that her father never touched her
inappropriately and was a good dad. Kayla knows her father to be innocent. Kayla notes that her
mother and sister both have poor characters for truthfulness and she would not believe either one
under oath on any matter. Kayla does not believe her sister, Brittnee, was ever abused because she
lies frequently and Kayla has caught Brittnee in numerous lies many times. Kayla is submitting this
affidavit to correct the injustice done to her father in the hope that he would be granted a new trial.


                                               Respectfully submitted,


                                               Josean A. Esparza
                                               St^eBarNo. 00790650
                                               106 South St. Mary's Street, Suite 260
                                               San Antonio, Texas 78205
                                               (210)354-1919
                                               (210) 354-1920 (Fax)
                                               Attorney for the Applicant,
                                               WILLIAM SCHILLING
                                CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copyof the Notice of Filing of Affidavit in Support
of Writ Application was delivered toAssistant Criminai^District Attorney, Enrico Valdez, on3-10-
15.
EXHIBIT 1
                                             AFFIDAVIT


STATE OF TEXAS                                        §
                                                      §
COUNTY OF BEXAR                                       §

           BEFORE ME, the undersigned authority, on this day personally appeared KAYLA SCHILLING
known tome tobe the person whose name is subscribed below, who being first by me duly sworn did depose
and say:

           "Myname isKAYLA SCHILLING. Mypermanent address is 1247 Country View Drive, LaVernia,
TX 78121. I am over the age of eighteen and competent to make this affidavit.

        Mydateofbirthis2-2-1996. lam 19yearsold. I graduated from LaVernia High School. lean read
and write the English language. I voluntarily agreed to speak about my personal knowledge of the facts
surrounding this case.
        Aftermyparents divorced, I wasliving withmymother andherboyfriend atthetime, John Hartman.
We were living together the first time Child Protective Services came to the house to start asking questions
and this isthe first time that the topic of sexual abuse by my father, William Schilling, came up. The CPS
person asked my sister point blank ifshe was being sexually abused and she told them truthfully that she had
not been. Itold CPS more than once that my father was not sexually abusing me and I was telling the truth
then. I was living with my mother and her boyfriend John Hartman at the time of these interviews. I was
intimidated and scared of my mom's boyfriend back then, John Hartman. Hehitmy mother before and he
kicked our dog hard enough torequire her to be hospitalized. Despite our denials asto abuse, CPS said they
were going toremove usfrom the home. CPS then took me, Brittnee, my sister, and my brother Cody, tolive
at my grandmother, Ursula Schilling's home.
        No sexual abuse everoccurred with me from my Dad. There was no evidence that my father had
abused me orthat heabused Brittnee, just my sister's claims that hedid. I never witnessed any sexualabuse
of Brittnee and I was never a participant or victim in any sexual abuse involving my father, William
Schilling. My mother, Debbie, on the other hand, used to strike me and made me share a bed with her and
her boyfriend, John Hartman.
        All ofmy testimony orstatements inand outofcourt regarding alleged abuse were lies byme. I don't
know whyI lied backthen about my Dadtouching me inappropriately in the shower, but I did. The truth is
that my father nevertouched me inappropriately, he was a good dad.
        I no longer live with my mother and I know my father to be innocent. I also know that my mother,
Debbie, and my sister, Brittnee, both have poor characters for truthfulness. I would not believe either one
under oath on any matter. I do not believe Brittnee was sexually abused because I know hertoliefrequently,
even about my childhood and my past actions. I have caught her in lies many times. I recently caught
Brittnee in a lie about her current husband, who she claimed had abandoned her at a laudromat with no cell
phone or money, alone with their baby. When I investigated this accusation, I learned that Brittnee had
simplyforgotten her phone at home and was at the laundromat with our mother Debbie, and had access to
transportation and money tocare for their baby. This liewas "classic Brittnee," rewriting something normal
and twisting it into a lie to make herselfthe victim and appear blameless - even if it throws someone else
under the bus in the process.
        Iam giving this affidavit now in the hopes offinally doing the right thing and correcting aninjustice
that has been doneto my Dad. He doesn't deserve to be in prison. He is innocent of the crimes that he was
convicted of. Hedid not abuse mesexually or in anyotherway. Please granthim a newtrial so thathe can
prove his innocence in court with a new lawyer.
.-A*.




        "The above is true and correct.




                    SWORN TO AND SUBSCRIBED before me on this                                        Oft"      day   of
                VWx-ch                                         ,2015.

                                                                        Notary Public         . <7
                ^*V%,
                    *%
                       ANNELIESE MLAGERSON                              My Commission Expires: T\\)AUSV \Q\.2fMK
                                    Notary Public, State of Texas
                                      My Commission Expires
                                          August 19,2018
            »   W   W   »   W   1